In a proceeding pursuant to CPLR article 78, inter alia, to compel the Department of Motor Vehicles of the State of New York to issue a certain operator’s license to petitioner, the department appeals from a judgment of the Supreme Court, Queens County, entered August 4, 1976, which granted the application to the extent of directing it to issue to petitioner a driver’s license of the same class as he originally had, upon receipt of a proper application. Judgment affirmed, without costs or disbursements. Special Term was correct in its disposition of the issues in this proceeding. In any event, petitioner is now in a position to obtain the license sought. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.